Exhibit 10.3


    
Form of Signet Jewelers Limited
2018 Omnibus Incentive Plan
Time-Based Restricted Stock Award Notice




Grantee:            [Name]


Grant Date:            [Date]


Number of Shares
of Restricted Stock:        [Number]


Vesting:
The Restricted Stock shall vest pursuant to Section 3 of the Agreement.



By executing this Time-Based Restricted Stock Award Notice (the “Notice”),
either by signing below or by electronic signature, the Grantee agrees and
acknowledges that the Restricted Stock described herein is granted under and
governed by the terms and conditions of the Time-Based Restricted Stock Award
Agreement, dated as of [DATE] (the “Agreement”) and the Signet Jewelers Limited
2018 Omnibus Incentive Plan (the “Plan”), both of which are hereby incorporated
by reference and together with the Notice constitute one document. This Notice
may be signed in counterparts, each of which shall be an original with the same
effect as if signatures thereto and hereto were upon the same instrument.




GRANTEE




BY:_________________________


[Name]
SIGNET JEWELERS LIMITED




BY: _______________________


Name:
Title:












--------------------------------------------------------------------------------

Exhibit 10.3


Form of Signet Jewelers Limited
2018 Omnibus Incentive Plan
Time-Based Restricted Stock Award Agreement


[DATE]


Section 1.
Grant of the Restricted Stock Award.

(a)Restricted Stock Award. The Compensation Committee of the Board of Directors
of Signet Jewelers Limited (the “Company”) hereby grants to the Grantee set
forth on the applicable Time-Based Restricted Stock Award Notice (the “Notice”)
on the date set forth on such Notice (such date, the “Grant Date”), restricted
common shares of the Company (the “Restricted Stock”), par value $0.18 per share
(a “Share”), in an amount set forth in the Notice, pursuant to the terms and
conditions set forth in the Notice, this agreement (the “Agreement”) and the
Signet Jewelers Limited 2018 Omnibus Incentive Plan (the “Plan”).
The Company, together with its Affiliates and Subsidiaries, are hereinafter
referred to as the “Signet Group.” Capitalized terms not defined herein shall
have the same meaning as in the Plan.
(b)No Purchase Price. In lieu of a purchase price, this Award is made in
consideration of Service previously rendered by the Grantee to the Signet Group.
Section 2.
Issuance of shares.

(a)Book-Entry Registration of the Shares; Delivery of Shares. The Company may at
its election either (i) after the Grant Date, issue a certificate representing
the Shares subject to this Agreement and place a legend on and stop transfer
notice describing the restrictions on and forfeitability of such Shares, in
which case the Company may retain such certificates unless and until the Shares
represented by such certificate have vested and may cancel such certificate if
and to the extent that the Shares are forfeited or otherwise required to be
transferred back to the Company, or (ii) not issue any certificate representing
Shares subject to this Agreement and instead document the Grantee’s interest in
the Shares by registering the Shares with the Company's transfer agent (or
another custodian selected by the Company) in book entry form in the Grantee’s
name with the applicable restrictions noted in the book-entry system, in which
case no certificate(s) representing all or a part of the Shares will be issued
unless and until the Shares become vested pursuant to Section 3 hereof.  The
Company may provide a reasonable delay in the issuance or delivery of vested
Shares as it determines appropriate to address tax withholding and other
administrative matters.
(b)Shareholder Rights. The Grantee (or any successor in interest) shall
generally have all of the rights of a shareholder of the Company (including,
without limitation, voting, dividend and liquidation rights) with respect to the
Restricted Stock, subject, however, to the restrictions set forth in this
Agreement.
(c)Escrow. The Restricted Stock, together with any other assets or securities in
respect of such Restricted Stock (e.g., dividends), shall be remitted to the
Company and subject to forfeiture pursuant to Section 3 and all other
restrictions of this Agreement. Subject to the provisions of Sections 3 and 4 of
this Agreement, all vested Shares (and any other vested assets and securities
attributable thereto) shall be released by the Company to the Grantee within
sixty (60) days following the earlier of the (i) the applicable Vesting Date (as
defined below), (ii) the date of the Grantee’s termination of Service with the
Signet Group if, pursuant to Section 3(a), vesting is automatically accelerated
or accelerated in the Committee’s discretion or (iii) the date upon which the
Restricted Stock vests under Section 3(b). At all times prior to the release of
the Shares pursuant to the foregoing sentence, the certificate(s) or
book-entries representing the Shares shall remain in the Company’s possession or
control. If the Restricted Shares are to be certificated in accordance with
Section 2(a)(i), the Grantee shall deliver to the Company a duly-executed blank
stock power in a form to be provided by the Company.





--------------------------------------------------------------------------------

Exhibit 10.3


(d)Section 83(b) Election. Section 83 of the Code provides that the Grantee is
not subject to federal income tax until the restrictions on the Restricted Stock
lapse. If the Grantee chooses, the Grantee may make an election under Section
83(b) of the Code, which would cause the Grantee to recognize income as of the
Grant Date in the amount of the excess of the Fair Market Value of the
Restricted Stock (determined as of the Grant Date) over the purchase price (if
any). If the Grantee chooses to make an election under Section 83(b) of the
Code, such Section 83(b) election must be filed with the Internal Revenue
Service within thirty (30) days after the Grant Date and promptly filed with the
Company. The Grantee acknowledges that it is the Grantee’s sole responsibility
to timely file the Section 83(b) election and that failure to file a Section
83(b) election within the applicable thirty (30)‑day period may result in the
recognition of ordinary income when the restrictions lapse. The Grantee should
consult his or her personal tax advisor about the effect of filing or failing to
file an election under Section 83(b) of the Code.
(e)Withholding Requirements.  The Company shall have the power and the right to
deduct or withhold automatically from any distribution of Restricted Stock (or
assets or securities in respect of such Restricted Stock) under this Agreement
or otherwise, or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising pursuant to this Agreement; provided, however, that with
respect to any required withholding, the Grantee may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax that
could be imposed on the transaction.
Section 3.
Vesting.

(a)Vesting. Subject to Section 3(b) below, [____] of the Restricted Stock shall
become vested on the first anniversary of the Grant Date, [____] of the
Restricted Stock shall become vested on the second anniversary of the Grant
Date, and [____] of the Restricted Stock shall become vested on the third
anniversary of the Grant Date (each date, a “Vesting Date”), subject to the
Grantee’s continuous provision of Services to the Signet Group through and
including the applicable Vesting Date. Any unvested Restricted Stock, together
with any other assets or securities in respect of such Restricted Stock (e.g.,
dividends) as of the Grantee’s termination of Service with the Signet Group for
any reason, after application of Section 3(b), if applicable, (the “Unvested
Shares”) shall be deemed retransferred to and reacquired by the Company, without
consideration, effective as of the date of termination of Service, and the
Grantee shall forfeit all rights in connection with the Unvested Shares;
provided, however, that upon a termination of the Grantee’s Service with the
Signet Group following the [_____] anniversary of the Grant Date due to
Grantee’s death, Disability, Retirement, or Redundancy, the number of Shares
that shall vest as of the date of termination of Service shall equal the Pro
Rata Portion of the Restricted Stock. Notwithstanding the foregoing, the
Committee may, in its discretion, accelerate the vesting of all or any portion
of the Unvested Shares upon any such termination of Service. Upon forfeiture of
Unvested Shares, this Award shall be cancelled with respect to the Unvested
Shares and the Company and the Signet Group shall have no further obligation
thereunder.
(b)Change of Control. Upon the consummation of a Change of Control, the
Committee shall provide for the treatment of the Restricted Stock granted
pursuant to this Agreement as provided in subparagraphs (i) or (ii) below:
(i)[_____] ([_____]%) of the outstanding Restricted Stock granted to the Grantee
shall become fully vested and nonforfeitable immediately prior to such Change of
Control; or
(ii)The Grantee shall receive a Replacement Award (defined below), which may be
this Agreement, modified to reflect the requirements of a Replacement Award, or
may be a new award, in which case this Agreement shall be canceled (and the
Restricted Stock granted pursuant to this Award shall be forfeited without
consideration) and replaced by such new award.





--------------------------------------------------------------------------------

Exhibit 10.3


(c)Termination Protection Agreement (if applicable). Notwithstanding anything to
the contrary in this Agreement, if the Grantee is a party to a Termination
Protection Agreement with Sterling Jewelers Inc. (the “TPA”) upon the Grantee’s
termination of Service, then the TPA shall govern the treatment of the
Restricted Stock upon a termination of the Grantee’s Service, other than upon a
termination of the Grantee’s Service (i) by the Company without Cause following
a Change of Control, (ii) by reason of Disability and (iii) upon Retirement.
(d)Definitions. For purposes of this Agreement:
(i) “Disability” shall mean, as reasonably determined by the Committee, physical
or mental illness, injury or infirmity which is reasonably likely to prevent
and/or prevents the Grantee from performing his or her essential job functions
for a period of (A) ninety (90) consecutive calendar days or (B) an aggregate of
one hundred twenty (120) calendar days out of any consecutive twelve (12)-month
period.
(ii) “Pro Rata Portion” shall mean the excess of (1) the product (rounded up to
the nearest whole Share) of: (A) the number of Shares of Restricted Stock set
forth on the Notice and (B) a fraction, the numerator of which shall be the
number of calendar days that have elapsed since the Grant Date prior to the
Grantee’s termination of Service, and the denominator of which shall be [_____].
(iii)“Redundancy” shall mean a termination of the Grantee’s Service with the
Signet Group attributable (as determined by the Committee in its sole
discretion) wholly or mainly to the fact that: (A) the Signet Group has ceased
or intends to cease to carry on the business for the purpose of which the
Grantee was providing Service or to carry on such business in the place in which
the Grantee was providing Service, or (B) the requirements of such business for
employees to carry out work of a particular kind, or to carry out such work in
the place where the Grantee was providing Service, have ceased or diminished or
are expected to cease or diminish.
(iv)“Replacement Award” shall mean a restricted stock award relating to publicly
traded equity securities of the Company (or its successor or Parent following
the Change of Control) with a Fair Market Value no less than the Fair Market
Value of the Restricted Stock granted pursuant to this Agreement, which award
shall (A) vest on each applicable Vesting Date, subject solely to the Grantee’s
continued Service through the applicable Vesting Date; provided, however, that
such award shall fully vest upon the Grantee’s earlier termination of Service by
the Company without Cause, and (B) contain other terms and conditions no less
favorable than those of this Agreement; provided, however, that the Grantee
shall be eligible for the same Pro Rata Portion vesting upon a termination of
Service due to death, Disability, Retirement, or Redundancy prior to the final
Vesting Date as provided in this Agreement. Whether an award to the Grantee
constitutes a Replacement Award shall be determined by the Committee (as
constituted immediately before the Change of Control), in its sole discretion.
(v)“Retirement” shall mean termination of the Grantee’s Service with the Signet
Group on or following the Grantee’s 65th birthday or such earlier date as
provided in a written agreement between a member of the Signet Group and the
Grantee (excluding such a termination at a time when the Company or any of its
Subsidiaries or Affiliates may terminate the Grantee for Cause, as determined by
the Committee).
Section 4.
Miscellaneous Provisions.

(a)Securities Laws. The Grantee acknowledges and agrees that any sale or
distribution of the Shares issued, in whole in part, pursuant to this Agreement
may be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (the “Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (ii) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Company, prior to any such sale or distribution. The Grantee hereby consents
to such action as the Committee deems necessary or appropriate from time to time
to prevent a violation of, or to perfect an exemption from, the registration





--------------------------------------------------------------------------------

Exhibit 10.3


requirements of the Securities Act or to implement the provisions of this
Agreement, including, but not limited to, placing restrictive legends on
certificates or book-entries evidencing Shares issued, in whole or in part,
pursuant to this Agreement and delivering stop transfer instructions to the
Company’s stock transfer agent.
(b)Additional Restrictions. The issuance or delivery of any stock certificates
or book-entries representing Shares issuable, in whole or in part, pursuant to
this Agreement may be postponed by the Committee for such period as may be
required to comply with any applicable requirements under the federal or state
securities laws, any applicable listing requirements of any national securities
exchange or national securities association, and any applicable requirements
under any other law, rule or regulation applicable to the issuance or delivery
of such Shares, and the Company shall not be obligated to deliver any such
Shares to the Grantee if either delivery thereof would constitute a violation of
any provision of any law or of any regulation of any governmental authority, any
national securities exchange or national securities association. All payments or
delivery of Shares under this Agreement shall be subject to the written policies
of the Board, including any policy relating to the claw back of compensation and
the Code for Securities Transactions, as they exist from time to time.
(c)The Grantee Undertaking. The Grantee agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Grantee or upon the Shares issuable, in whole
or in part, pursuant to this Agreement.
(d)Tenure. Nothing in the Agreement or Plan shall confer upon the Grantee any
right to continue in Service with the Signet Group for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or the Signet Group) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his or her Services with the Signet
Group at any time and for any reason, with or without cause.
(e)Notification. Except as permitted by Section 4(l) hereof, any notification
required by the terms of this Agreement shall be given in writing and shall be
deemed effective upon personal delivery or upon receipt following deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid. A notice shall be addressed to the Company (attention: General
Counsel & Corporate Secretary) at its principal executive office and to the
Grantee at the address that he or she most recently provided in writing to the
Company.
(f)Entire Agreement. This Agreement, together with the Notice and the Plan (each
of which is herein incorporated by reference) and, as applicable, the TPA,
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. In the event that the terms of this
Agreement and the Plan are in conflict, the terms of the Plan shall govern.
(g)Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
(h)Successors and Assigns; No Transfer. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s assigns and the legal
representatives, heirs and legatees of the Grantee’s estate, whether or not any
such person shall have become a party to this Agreement and shall have agreed in
writing to be joined herein and be bound by the terms hereof. The Restricted
Stock shall not be transferable or assignable by the Grantee except in the event
of his or her death (subject to the applicable laws of descent and distribution)
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.





--------------------------------------------------------------------------------

Exhibit 10.3


(i)Adjustment of the Restricted Stock. Any adjustments to the Restricted Stock
(or the Shares underlying the Restricted Stock) shall be made in accordance with
the terms of the Plan.
(j)Governing Law. This Agreement shall be governed by the laws of the State of
Ohio, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction.
(k)Compliance with Section 409A of the Code. The Company intends that the
Restricted Stock (or related dividends) be structured in compliance with, or to
satisfy an exemption from, Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder
(“Section 409A”), such that there are no adverse tax consequences, interest, or
penalties as a result of the payments. Notwithstanding the Company’s intention,
in the event the Restricted Stock (or related dividends) are subject to
Section 409A, the Committee may, in its sole discretion, take the actions
described in Section 12.1 of the Plan. Notwithstanding any contrary provision in
the Plan or this Agreement, any payment(s) of nonqualified deferred compensation
(within the meaning of Section 409A) that are otherwise required to be made
under the Agreement to a “specified employee” (as defined under Section 409A) as
a result of his or her separation from service (other than a payment that is not
subject to Section 409A) shall be delayed for the first six (6) months following
such separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six-month period or as soon as administratively practicable thereafter.
A termination of Service shall not be deemed to have occurred for purposes of
any provision of the Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of Service, unless such termination is also
a “separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of the Agreement relating to any such payments or
benefits, references to a “termination,” “termination of Service” or like terms
shall mean “separation from service.”
(l)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



